                 Case 19-10729-MFW             Doc 641       Filed 12/12/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
OPP LIQUIDATING COMPANY, INC. (f/k/a
Orchids Paper Products Company), et al.,1                 Case No. 19-10729 (MFW)

                  Debtors.                                Jointly Administered

                                                          Hearing Date: January 6, 2020 at 2:00 p.m.

                   NOTICE OF ADJOURNED CONFIRMATION HEARING

         PLEASE TAKE NOTICE that the hearing on confirmation of the above-captioned

debtors’ combined plan and disclosure statement (the “Confirmation Hearing”) originally

scheduled for December 11, 2019 at 10:30 a.m. has been adjourned to January 6, 2020 at 2:00

p.m. (ET).

             PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing will be held

before the Honorable Mary F. Walrath, at the United States Bankruptcy Court for the District of

Delaware, 5th Floor, Courtroom No. 4, 824 Market Street, Wilmington, Delaware 19801.



                               [remainder of page intentionally left blank]




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are OPP Liquidating Company, Inc., a Delaware corporation (6944) (f/k/a Orchids Paper Products
Company), OPP Liquidating Company of South Carolina, Inc., a Delaware corporation (7198) (f/k/a Orchids Paper
Products Company of South Carolina), and OLSC Liquidating Company, LLC, a South Carolina limited liability
company (7298) (f/k/a Orchids Lessor SC, LLC).

71627616.1
             Case 19-10729-MFW   Doc 641    Filed 12/12/19    Page 2 of 2



Dated: December 12, 2019            Respectfully submitted,
       Wilmington, Delaware
                                    POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Brenna A. Dolphin (Del. Bar No. 5604)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com
                                    bdolphin@polsinelli.com
                                    -and-
                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910
                                    jswitzer@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




71627616.1                             2
